                                              Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 1 of 9




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     BRIAN WHITAKER,                                    Case No. 21-cv-00483-BLF
                                   8                         Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9                 v.                                     DISMISS WITH LEAVE TO AMEND
                                  10     INFINITE LOOP CUPERTINO HOTEL,                     [Re: ECF No. 15]
                                         LLC,
                                  11
                                                             Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Infinite Loop Cupertino Hotel, LLC’s Motion to Dismiss

                                  14   the First Amended Complaint. ECF No. 15 (“Motion”). Plaintiff’s First Amended Complaint

                                  15   alleges that Defendant’s hotel website does not comply with the Americans with Disabilities Act

                                  16   or the California Unruh Civil Rights Act because the online reservation system does not provide

                                  17   sufficient information for Plaintiff to evaluate if any hotel room would be accessible to him given

                                  18   his physical disabilities. Defendant moves to dismiss Plaintiff’s First Amended Complaint in its

                                  19   entirety with prejudice, arguing that its website complies with both acts. Plaintiff opposes. ECF

                                  20   No. 18 (“Opp’n”). The Court found this Motion appropriate for resolution without oral argument

                                  21   and vacated the September 2, 2021 hearing. ECF No. 20. For the following reasons, the Court

                                  22   GRANTS Defendant’s Motion to Dismiss WITH LEAVE TO AMEND.

                                  23     I.     BACKGROUND
                                  24            A.        Factual Allegations in the First Amended Complaint
                                  25            Plaintiff Brian Whitaker is a quadriplegic who suffers from a C-4 spinal cord injury, which

                                  26   restricts his ability to stand, reach objects, and maneuver around fixed objects. ECF No. 12

                                  27   (“FAC”) ¶¶ 1, 14. His injury forces him to use a wheelchair for mobility. Id. ¶ 1. When he

                                  28   travels, Plaintiff requires an accessible guestroom with certain features so that he can “travel
                                           Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 2 of 9




                                   1   independently and safely.” Id. ¶ 15.

                                   2          Plaintiff alleges that he planned on traveling to the Cupertino, California area in October

                                   3   2020. FAC ¶ 12. After searching for accommodations, Plaintiff says that he chose the Aloft

                                   4   Cupertino Hotel (the “Hotel”), a Marriott-affiliated hotel owned and operated by Defendant,

                                   5   because of its “desirable price and location.” Id. ¶ 13. Plaintiff visited the Hotel’s reservation

                                   6   website to book an accessible room. Id. ¶ 16. Plaintiff says that after selecting a room, the only

                                   7   information provided by the website is that the room is a “mobility accessible room” with either a

                                   8   “roll-in shower or tub.” Id. ¶ 18. Plaintiff further alleges that elsewhere on the Hotel website, a

                                   9   “key amenities” tab makes “general statements . . . about hotel room accessibility.” Id. ¶ 25.

                                  10   Plaintiff alleges that the information presented on the website is insufficient to allow him to

                                  11   determine if the hotel room would work for him given his disability. Id. ¶ 26. Plaintiff says that

                                  12   he will continue to travel to Cupertino and plans on staying at the Hotel once it changes its system
Northern District of California
 United States District Court




                                  13   so that he can determine if the accessible room meets his needs. Id. ¶ 30.

                                  14          B.    Defendant’s Request for Judicial Notice
                                  15          Defendant asks the Court to take judicial notice of parts of the Hotel’s website that it says

                                  16   undermine the claims in the First Amended Complaint. On the “Hotel Details” page on the Hotel

                                  17   website, there is an “Accessibility” section listing several accessibility features of the Hotel:

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   See ECF No. 19-1 at 2. The Accessibility section also states that any potential patron who wants
                                                                                          2
                                              Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 3 of 9




                                   1   “more information about the physical features of [the Hotel’s] accessible rooms, common areas, or

                                   2   special services relating to a specific disability” can call the Hotel. Id. When a potential patron

                                   3   browses available rooms, they can filter their results by rooms with certain accessibility features:

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9   See ECF No. 15-2 (“RJN”) at 9. Potential patrons can also view “Accessible Room Features” for
                                  10   each individual type of room. See id. at 10.
                                  11            C.   Procedural History
                                  12            Plaintiff filed his original complaint on January 20, 2021. ECF No. 1. In lieu of
Northern District of California
 United States District Court




                                  13   responding to Defendant’s motion to dismiss, Plaintiff filed the First Amended Complaint that is
                                  14   the subject of this Motion. See FAC. Plaintiff alleges two causes of action, one for violation of
                                  15   the Americans with Disabilities Act, id. ¶¶ 32-35, and the second for violation of California’s
                                  16   Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53. Id. ¶¶ 36-39.
                                  17    II.     LEGAL STANDARD
                                  18            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                  19   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force
                                  20   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).
                                  21   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual
                                  22   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                  23   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A
                                  24   claim is facially plausible when it “allows the court to draw the reasonable inference that the
                                  25   defendant is liable for the misconduct alleged.” Id. When evaluating a Rule 12(b)(6) motion, the
                                  26   district court must consider the allegations of the complaint, documents incorporated into the
                                  27   complaint by reference, and matters which are subject to judicial notice. Louisiana Mun. Police
                                  28   Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048, 1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor
                                                                                           3
                                              Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 4 of 9




                                   1   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

                                   2   III.        DISCUSSION
                                   3               The Court first addresses Defendant’s request to take judicial notice before turning to the

                                   4   Motion itself.

                                   5          A.      Request for Judicial Notice
                                   6               Defendant requests that the Court take judicial notice of eleven different exhibits. See ECF

                                   7   No. 15-2 (“RJN”). Exhibits 1-2 contain screenshots of relevant pages of the Hotel’s website. See

                                   8   RJN at 5-10. In his opposition brief, Plaintiff opposed the request, claiming the version of the

                                   9   website in the RJN was different from the one in the Motion. See Opp. at 6. Defendant then

                                  10   submitted a corrected Exhibit 1. See ECF No. 19-1 (corrected version of Exhibit 1). The Court

                                  11   finds the content of the website in corrected Exhibit 1 and Exhibit 2 appropriate for judicial notice

                                  12   because it is “information on certain . . . webpages that [Plaintiff] referenced” in his pleading. See
Northern District of California
 United States District Court




                                  13   Love v. Ashford San Francisco II LP, No. 20-cv-8458-EMC, 2021 WL 1428372, at *3 (N.D. Cal.

                                  14   Apr. 15, 2021) (quoting Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010)); see

                                  15   also Whitaker v. Montes, No. 21-cv-679-EMC, 2021 WL 1839713, at *1 (N.D. Cal. May 7, 2021)

                                  16   (taking judicial notice of website screenshots over objection from plaintiff because “that website

                                  17   information comes from a URL that matches the URL provided in the complaint [and] there is no

                                  18   dispute . . . that the website information matches what can currently be found on [d]efendants’

                                  19   website”). Accordingly, Defendant’s request for judicial notice of Exhibits 1 and 2 is GRANTED.

                                  20               The Court does not consider Exhibits 3-11 in adjudicating this Motion, and so DENIES AS

                                  21   MOOT the request for judicial notice of those exhibits.

                                  22            B.      Motion to Dismiss
                                  23                   i.   Count 1 – ADA Claim
                                  24               Plaintiff’s ADA claim alleges a violation of 28 C.F.R. § 36.302(e), more commonly known

                                  25   as the “Reservations Rule.” The Reservations Rule requires hotels to “identify and describe

                                  26   accessible features in the hotels and guest rooms offered through its reservations service in enough

                                  27   detail to reasonably permit individuals with disabilities to assess independently whether a given

                                  28   hotel or guest room meets his or her accessibility needs.” 28 C.F.R. § 36.302(e)(1)(ii). The
                                                                                             4
                                           Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 5 of 9




                                   1   regulation itself does not provide further guidance on what features hotels must detail on their

                                   2   website.

                                   3          Responding to concerns from industry about the vagueness of this standard, in 2010 the

                                   4   Department of Justice provided guidance on the scope of the information required by the

                                   5   Reservations Rule. See 28 C.F.R. § Pt. 36, App. A, “Title III Regulations 2010 Guidance and

                                   6   Section-by-Section Analysis” (“Guidance”). The Guidance recognized that a hotel’s reservations

                                   7   portal is “not intended to be an accessibility survey.” Id. While “specific information concerning

                                   8   accessibility features is essential to travelers with disabilities,” the Department of Justice stated

                                   9   that it “c[ould] not specify what information must be included in every instance” due to variation

                                  10   in the needs of disabled travelers. Id. Accordingly, the Guidance stated that “it may be sufficient”

                                  11   for a hotel built in compliance with the ADA Standards for Accessible Design to note in its

                                  12   reservation system that the hotel is accessible and, for every accessible room, to specify the type of
Northern District of California
 United States District Court




                                  13   room, the size and number of beds, the type of accessible bathing facility, and accessible

                                  14   communication features available in the room. Id.

                                  15          The Hotel’s website here provides far more information than what the Guidance says “may

                                  16   be required” by the Reservations Rule. The website does state that the Hotel is accessible, and for

                                  17   each room marked accessible, the Hotel website indicates the type of room, the size and number of

                                  18   beds, the type of accessible bathing facility, and any accessible communication features in the

                                  19   room. See RJN at 9-10 (naming each type of room, specifying the number and type of beds, and

                                  20   allowing filtering by the type of accessible bathing facility and communication features). The

                                  21   website’s accessibility section further specifies, for example, that the accessible rooms have toilet

                                  22   seats at wheelchair height, bathtub grab bars, lowered deadbolts, and adjustable shower wands,

                                  23   among many other listed features. ECF No. 19-1 at 5. That page also states that common areas of

                                  24   the Hotel feature accessible self-parking, Braille and tactile signage, and valet parking for vehicles

                                  25   modified for wheelchair drivers. Id. Finally, the Hotel website states that anyone needing

                                  26   additional information about the “physical features of [the Hotel’s] accessible rooms, common

                                  27   areas, or special services relating to a specific disability” should call the Hotel. Id. These

                                  28   disclosures provide more information than the Guidance suggests is required, and thus the Hotel
                                                                                          5
                                           Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 6 of 9




                                   1   website satisfies the Reservations Rule as a matter of law.

                                   2          Indeed, multiple California district courts have concluded that these very same disclosures

                                   3   (or materially similar ones) on other Marriott-affiliated hotel websites comply with the

                                   4   Reservations Rule. See, e.g., Ashford, 2021 WL 1428372, at **3-6 (Clancy hotel); Arroyo v. AJU

                                   5   II Silicon Valley LLC, No. 20-cv-8218-JSW, 2021 WL 2350813, at *8 (N.D. Cal. Mar. 16, 2021)

                                   6   (Westin San Jose); Garcia v. Chamber Maid L.P., No. CV 20-11699 PA (PDx), 2021 U.S. Dist.

                                   7   LEXIS 49411, at *11 (C.D. Cal. Mar. 15, 2021) (Chamberlain West Hollywood Hotel); Barnes v.

                                   8   Marriott Hotel Servs., Inc., No. 15-cv-1409-HRL, 2017 WL 635474, at *10 (N.D. Cal. Feb. 16,

                                   9   2017) (San Jose Marriott hotel). Additional cases from across the Ninth Circuit have also

                                  10   concluded that similar disclosures from other hotel operators suffice. See, e.g., Strojnik v.

                                  11   Orangewood LLC, No. CV 19-946 DSF (JCx), 2020 U.S. Dist. LEXIS 11743, at *19 (C.D. Cal.

                                  12   Jan. 22, 2020); Rutherford v. Evans Hotels, LLC, No. 18-cv-435 JLS (MSB), 2020 WL 5257868,
Northern District of California
 United States District Court




                                  13   at *16 (S.D. Cal. Sept. 3, 2020); Garcia v. Gateway Hotel L.P., No. CV 20-10752-PA (GJSx),

                                  14   2021 WL 936176, at **4-5 (C.D. Cal. Feb. 25, 2021).

                                  15          Plaintiff responds with several unpersuasive points. First, he argues that the Guidance is

                                  16   “some musings” by the Department of Justice, and that the Reservations Rule should be construed

                                  17   “broadly and liberally” to effectuate the purpose of the ADA. See Opp’n at 4, 13. The Court joins

                                  18   several others in rejecting the argument that the Guidance should not be given any weight.

                                  19   Guidance from the Department of Justice is given Seminole Rock deference, requiring a court to

                                  20   give it “controlling weight” unless it is “plainly erroneous or inconsistent with the regulation. See,

                                  21   e.g., Love v. Lanai Garden Corp., No. 20-cv-8918, 2021 WL 3633834, at *5 (N.D. Cal. Aug. 17,

                                  22   2021) (citing Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1069 (9th Cir. 2015)); Rios v. Leadwell

                                  23   Global Prop. LLC, No. 21-cv-267-PJH, 2021 WL 2207408, at *5 (N.D. Cal. June 1, 2021)

                                  24   (Guidance entitled to “substantial deference”).

                                  25          Second, Plaintiff contends that the other “unpublished district court” decisions rejecting

                                  26   similar challenges to accessibility disclosures “fail to directly address the issue on the merits” and

                                  27   are “simply wrong.” Opp’n at 15-23. The Court disagrees. As outlined above, several courts

                                  28   have rejected Reservations Rule-based challenges to these very same disclosures and materially
                                                                                          6
                                           Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 7 of 9




                                   1   similar ones. And since the parties have completed briefing on this Motion, the weight of

                                   2   authority has only grown more lopsided in favor of dismissing claims rooted in these disclosures.

                                   3   See, e.g., Garcia v. Apple Seven Servs. SPE San Diego, No. 21-cv-841-ODW, 2021 WL 3568063

                                   4   (C.D. Cal. Aug. 11, 2021); Love v. Royal Pac. Motel, No. 20-cv-7308-JCS, 2021 WL 2711731

                                   5   (N.D. Cal. Jul. 1, 2021); Love v. CCMH Fisherman’s Wharf LLC, No. 20-cv-7131-JCS, 2021 WL

                                   6   1734924 (N.D. Cal. May 3, 2021).

                                   7          Third, Plaintiff cites two decisions denying motions to dismiss Reservations Rule claims,

                                   8   but the Court finds both are distinguishable. In Garcia v. Patel & Joshi Hosp. Corp., No. 20-cv-

                                   9   2666-JGB-PVC, 2021 WL 1936809 (C.D. Cal. Mar. 19, 2021), plaintiff challenged accessibility

                                  10   descriptions that stated only the features that the Guidance states “may be sufficient” to meet the

                                  11   Reservations Rule. The Court found that the plaintiff’s desire for information about “the

                                  12   accessibility of toilets or of clear floor space” was “sufficiently narrow and consistent with the
Northern District of California
 United States District Court




                                  13   kinds of information the DOJ Guidance identifies as potentially sufficient.” Id. at *13-14. In

                                  14   contrast, the Hotel website here contains the additional information about toilet accessibility and

                                  15   floor space that the plaintiff sought, and far more. See RJN at 9-10. Plaintiff also cites Love v.

                                  16   Cow Hollow Motor Inn. Assocs., L.P., ECF No. 21, No. 20-cv-7525 (N.D. Cal. Feb. 17, 2021),

                                  17   which found that the admonition in the Guidance that certain accessibility details “may be

                                  18   sufficient” to meet the Reservations Rule created a factual dispute about the sufficiency of

                                  19   accessibility details on a hotel website. The Court respectfully parts ways with that decision and

                                  20   joins the other district courts that have found these very same disclosures sufficient as a matter of

                                  21   law.

                                  22          Accordingly, Plaintiff’s ADA claim is DISMISSED.

                                  23              ii.   Count 2 – Unruh Act Claim
                                  24          Plaintiff’s claim under the Unruh Act is based on the alleged violation of the ADA. See

                                  25   FAC ¶¶ 37-38. Because the Court has dismissed the ADA claim, the Unruh Act claim will also be

                                  26   DISMISSED. See Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1175 (9th Cir. 2021) (“The

                                  27   Unruh Act is coextensive with the ADA. Thus, our analysis of Whitaker’s ADA claim applies

                                  28   equally to his Unruh Act claim.”); Ashford, 2021 WL 1428372, at *6 (dismissing Unruh Act claim
                                                                                         7
                                             Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 8 of 9




                                   1   after dismissing ADA claim).

                                   2           C.   Leave to Amend
                                   3           “[L]eave to amend should be granted if it appears at all possible that the plaintiff can

                                   4   correct the defect.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1108 (9th Cir. 2003). The

                                   5   Court notes that several other decisions have dismissed ADA Reservation Rule claims with

                                   6   prejudice after adjudicating only one motion to dismiss. See, e.g., CCMH Fisherman’s Wharf,

                                   7   2021 WL 1734924, at *9; Apple Seven Servs., 2021 WL 3568063, at *3. It is unclear whether

                                   8   Plaintiff can amend to correct the defects identified in this order. The Court has found that the

                                   9   current version of the website complies with the Reservation Requirement as a matter of law.

                                  10   Nevertheless, there are some indications that Defendant’s website may have changed since

                                  11   Plaintiff filed this lawsuit. Compare RJN at 7 (Accessibility section with fewer disclosures than

                                  12   current website), with ECF No. 19-1 at 2 (current version of Accessibility section). Because there
Northern District of California
 United States District Court




                                  13   may be a dispute about the state of the website at the time Plaintiff viewed it, it may be “possible”

                                  14   for Plaintiff to amend to state a claim. Vess, 317 F.3d at 1108.

                                  15           Plaintiff should carefully consider whether to amend. If Plaintiff does, and given that the

                                  16   ADA only allows private plaintiffs to receive injunctive relief, see 42 U.S.C. § 12188(a)(1), the

                                  17   Court would expect to confront the argument that Plaintiff’s ADA claim is moot. If the ADA

                                  18   claim is moot, the Court would likely decline to exercise supplemental jurisdiction over the Unruh

                                  19   Act claim. See Johnson v. Techbusiness Resources, LLC, No. 20-cv-6048-BLF, 2020 WL

                                  20   7013596, at *3 (N.D. Cal. Nov. 28, 2020). The Court does not “prejudge” the mootness argument,

                                  21   which would involve “assess[ing] the likelihood of Defendant[] returning to a noncompliant

                                  22   website” in the future, but urges Plaintiff to consider how it affects the propriety of amendment

                                  23   here. See Montes, 2021 WL 1839713, at *2 (dismissing ADA claim with leave to amend but

                                  24   identifying potential mootness issue).

                                  25   IV.     ORDER
                                  26           For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

                                  27   Dismiss is GRANTED WITH LEAVE TO AMEND. If he believes he can rectify the defects

                                  28   discussed above, Plaintiff SHALL file an amended complaint no later than 14 days from the date
                                                                                         8
                                           Case 5:21-cv-00483-BLF Document 21 Filed 08/23/21 Page 9 of 9




                                   1   of this Order. Failure to meet the deadline to file an amended complaint or failure to cure the

                                   2   deficiencies identified in this Order will result in a dismissal of Plaintiff’s claims with prejudice.

                                   3

                                   4   Dated: August 23, 2021

                                   5                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
